Citation Nr: 1016010	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  08-31 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Togus, Maine


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2008 rating decision of the RO.  

The Veteran testified before a decision review officer (DRO) 
in a January 2009 DRO conference at the RO.  A copy of the 
transcript is of record.  

The Veteran testified before the undersigned Veterans Law 
Judge in a March 2010 video conference hearing.  A copy of 
the hearing transcript is of record.  

During the March 2010 video conference hearing, the Veteran 
indicated that he had problems with his ears "ringing."  
(See page 5.)  It appears the Veteran is wishes to reopen a 
claim of entitlement to service connection for tinnitus.  

That issue has not yet been addressed by the RO, and it is 
referred to the RO for appropriate action.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).  



FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.  

2.  The Veteran has provided credible lay statements about 
developing bilateral hearing loss after being exposed to loud 
noise levels in service.  

3.  The currently demonstrated bilateral hearing loss is 
shown as likely as not to be due to excessive noise exposure 
during the Veteran's period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his 
bilateral hearing loss disability is due to disease or injury 
that was aggravated by active service.  38 U.S.C.A. §§ 1101, 
1110, 1153, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306, 3.385 (2009); VAOPGCPREC 3-03 
(July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify a claimant of the information 
and evidence needed to substantiate and complete a claim, 
notice of what part of that evidence is to be provided by the 
claimant, and notice of what part VA will attempt to obtain 
for the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, the Board finds that no further notification 
or assistance is required.  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, private and VA 
examinations, statements from the Veteran's representative, 
his wife, and the his own statements.  

Accordingly, although the Veteran has not identified or shown 
that any potential errors are prejudicial, the Board finds 
that any arguable lack of full preadjudication notice in this 
appeal has not, in any way, prejudiced the Veteran.  See 
Shinseki v. Sanders, 07-1209 slip op. at 11-12 (April 21, 
2009). 

Additionally, as the Board will discuss, the Veteran was 
provided with a VA examination in February 2009.  The reports 
of this examination reflects that the examiner reviewed the 
Veteran's past medical history, recorded his current 
complaints, conducted an appropriate audiological examination 
and rendered an appropriate diagnosis and opinion consistent 
with the remainder of the evidence of record.  

The Board therefore concludes that the examination is 
adequate for the purposes of this decision.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not 
contended otherwise.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran has been specifically notified of 
the evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

The Veteran was an active participant in the claims process 
and he responded to VA's requests for information.  Any error 
in the notice is not shown to have affected the essential 
fairness of the adjudication or to cause injury to the 
claimant.  See Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule)

As such, there is no indication that there is any prejudice 
to the Veteran in considering this matter on the merits.  See 
Id.; Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).  


Analysis

Service Connection Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

Even where there is evidence of an injury or disease in 
service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  

During the March 1968 service entrance examination, the 
audiometric studies revealed puretone thresholds of -10, -10, 
-10, and -5 decibels for the right ear and 0, -10, 0, and -5 
decibels for the left ear at 1000, 2000, 3000, and 4000 
hertz, respectively.  

Subsequently, during the February 1970 separation 
examination, the audiometric studies revealed puretone 
thresholds of 5, 9, -, and 0 decibels for the right ear and 
0, 0, -, and 25 decibels for the left ear at 1000, 2000, 
3000, and 4000 hertz, respectively.  

Hence, the service exit examination demonstrates a worsening 
in both ears.  The Board notes that there was significant 
worsening of the left ear at 4000 hertz of 30 decibels.  

During an August 2000 Workwise private examination, the 
Veteran was diagnosed with moderate hearing loss bilaterally.  
In an August 2002 Workwise private examination, the Veteran 
was again diagnosed with moderate hearing loss bilaterally.

During an October 2003 private examination by New England 
audiology and hearing aid service, Inc., the Veteran reported 
a history of exposure to loud noise.  L.M., M.A., CCC-A, 
indicated normal hearing through the 1500 Hz for the right 
ear and through 1K Hz for the left ear, sloping to a moderate 
sensorineural hearing loss, with the left ear being slightly 
worse than the right ear.  

During a January 2008 VA audiological examination, the 
Veteran reported that when he was in the service he was in 
the military police where he fired a 45mm pistol for 
qualification about two times per year.  He indicated that he 
was in close proximity to artillery, that he was periodically 
exposed to loud sirens, all without the benefit of hearing 
protection.  

The Veteran reported having post service noise exposure as a 
floor supervisor at a shoe factory for approximately 12 years 
and that recreationally he has ridden ATVs and hunted.  

The January 2008 audiometric studies revealed puretone 
thresholds of 20, 50, 55, and 55 decibels for the right ear 
and 25, 50, 70 and 60 decibels for the left ear at 1000, 
2000, 3000, and 4000 hertz, respectively.  

The January 2008 VA examiner diagnosed the Veteran with 
moderate to moderately severe sensorineural hearing loss 
bilaterally.  The VA examiner reasoned that because the 
service medical records were silent for complaints, that his 
noise exposure in service did not appear to have been of a 
constant or intense nature, and because of the significant 
post service occupational and recreational noise exposure it 
was less likely than not that the Veteran's hearing loss was 
related to military service.  

In an October 2008 VA form 9, the Veteran disputed the 
findings of the January 2008 VA examiner and was granted 
another VA audiological examination in November 2008 with the 
same VA examiner as the January 2008 VA examination.  

The VA examiner, following the same rational as the January 
2008 VA examination, again opined that is was less likely 
than not that the Veteran's hearing loss was related to 
military service.  

The Veteran was afforded another VA audiological examination 
in February 2009.  The Veteran reported a history of military 
noise exposure consisting of gunfire, artillery, and jeep 
sirens.  He also reported shoe shop factory noise, and 
recreational noise exposure from hunting.  

The VA examiner diagnosed the Veteran with mild to severe 
sensorineural hearing loss of the right ear and mild to 
moderately severe sensorineural hearing loss of the left ear.  

The VA examiner opined that his hearing loss was less likely 
as not caused by or a result of military noise exposure from 
rifle, pistol, artillery noise, sirens and howitzers.  

The VA examiner reasoned that hearing sensitivity was 
documented in the Veteran's service medical records as within 
normal limits from .5K to 6K Hz, bilaterally, from time of 
enlistment to time of separation.  

The VA examiner further reasoned that noise induced hearing 
loss does not present with a delayed onset; thus, any damage 
to the auditory system sustained from military noise would be 
evident upon hearing examination performed at separation.  

However, this medical statement is not supported by the 
evidence of record in that it did not address the 
significance of the elevated findings recorded in the higher 
frequencies at the time of the service separation examination 
in terms of the Veteran's assertions of hearing problems 
during service.  

Moreover, this medical statement is not supported by the 
evidence of record in that it did not address the 
significance of the Veteran's noise exposure as a military 
policeman or his reports during the many VA examination's 
where the Veteran indicated that while he served in the 
military, he was exposed to mortar, pistol, and artillery 
fire for the period of his active service with no hearing 
protection.  

In a January 2009 DRO hearing, the Veteran disputed the 
November 2008 VA examiners opinion, contending that the VA 
examiner did not provide an opinion based on the facts.  (See 
page 3).  The Veteran reported exposure to rifle, artillery, 
and tank fire.  (See pages 4-5).  

The Veteran indicated that it was his job to provide security 
for the artillery.  (See page 4).  He reported firing a rifle 
once a year for the deer hunt and wearing hearing protection 
when qualifying as a deputy sheriff.  (See page 8-9).  

At a March 2010 videoconference hearing, the Veteran reported 
that as a military policeman, he supplied support for 
artillery guns, drove open jeeps with siren noises, was 
exposed to noise from mortars, and pistols without the 
benefit of hearing protection.  (See page 5).  The Veteran 
reported being within 50 of the artillery as it would fire.  
(See page 9).  

The Board notes that the Veteran has reported a history of 
some noise exposure outside of service; however, the January 
2008 and November 2008 VA examiner did not identify an out-
of-service source of noise exposure that could be identified 
as the cause of the current bilateral hearing loss.  

To the extent that the Veteran asserts that his currently 
diagnosed bilateral hearing loss is related to his military 
service, the Board observes that as a lay person he is not 
competent to render a medical diagnosis or provide a medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence).  

However, The Board recognizes that the Veteran is competent 
to testify as to his symptoms.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), (lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witness' personal knowledge).  In 
this case the Board finds the Veteran's statements credible.  

Based on this record, given the Veteran's credible assertions 
of having had significant noise exposure during service, that 
he now experiences a hearing disability consistent with that 
exposure, and has not had serious recreational or 
occupational noise exposure after service, the Board finds 
the evidence to be in relative equipoise in showing that he 
currently suffers from bilateral hearing loss that as likely 
as not is due to his exposure to acoustic trauma during 
service.  

In resolving all reasonable doubt in the Veteran's favor, 
service connection for the bilateral hearing loss is 
warranted.  



ORDER

Service connection for bilateral hearing loss is granted.  



____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


